Title: Memoranda of Conversations with the President, 1 March 1792
From: Jefferson, Thomas
To: 


          
            March 1. 1792.
          
          1792. Feb. 28. I was to have been with him long enough before 3. aclock (which was the hour and day he received visits) to have opened to him a proposition for doubling the velocity of the post riders, who now travel about 50. miles a day, and might without difficulty go 100. and for taking measures (by way-bills) to know where the delay is, when there is any. I was delayed by business, so as to have scarcely time to give him the outlines. I run over them rapidly, and observed afterwards that I had hitherto never spoke to him on the subject of the post office, not knowing whether it was considered as a revenue law, or a law for the general accomodation of the citizens; that the law just passed seemed to have removed the doubt, by declaring that the whole profits of the office should be applied to extending the posts and that even the past profits should be refunded by the treasury for the same purpose: that I therefore conceived it was now in the department of the Secretary of state: that I thought it would be advantageous so to declare it for another reason, to wit, that the department of the treasury possessed already such an influence as to swallow up the whole Executive powers, and that even the future Presidents (not supported by the weight of character which himself possessed) would not be able to make head against this department. That in urging this measure I had certainly no personal interest, since, if I was supposed to have any appetite for power, yet as my career would certainly be exactly as short as his own, the intervening time was too short to be an object. My real wish was to avail the public of every occasion during the residue of the President’s period, to place things on a safe footing.—He was now called on to attend his company and he desired me to come and breakfast with him the next morning.
          Feb. 29. I did so, and after breakfast we retired to his room, and I unfolded my plan for the post-office, and after such an approbation of it as he usually permitted himself on the first presentment of any idea, and desiring me to commit it to writing, he, during that pause of conversation which follows a business closed, said in an affectionate tone, that he had felt much concern at an expression which dropt from me yesterday, and which marked my intention of retiring when he should. That as to himself, many motives obliged him to it. He had through the whole course of the war, and most particularly at the close of it uniformly declared his resolution to retire from public  affairs, and never to act in any public office; that he had retired under that firm resolution, that the government however which had been formed being found evidently too inefficacious, and it being supposed that his aid was of some consequence towards bringing the people to consent to one of sufficient efficacy for their own good, he consented to come into the convention, and on the same motive, after much pressing, to take a part in the new government and get it under way. That were he to continue longer, it might give room to say, that having tasted the sweets of office he could not do without them: that he really felt himself growing old, his bodily health less firm, his memory, always bad, becoming <sensibly> worse, and perhaps the other faculties of his mind shewing a decay to others of which he was insensible himself, that this apprehension particularly oppressed him, that he found moreover his activity lessened, business therefore more irksome, and tranquillity and retirement become an irresistable passion. That however he felt himself obliged for these reasons to retire from the government, yet he should consider it as unfortunate if that should bring on the retirement of the great officers of the government, and that this might produce a shock in the public mind of dangerous consequence.—I told him that no man had ever had less desire of entering into public offices than myself: that the circumstance of a perilous war, which brought every thing into danger, and called for all the services which every citizen could render, had induced me to undertake the administration of the government of Virginia, that I had both before and after refused repeated appointments of Congress to go abroad in that sort of office, which if I had consulted my own gratification, would always have been the most agreeable to me, that at the end of two years, I resigned the government of Virginia, and retired with a firm resolution never more to appear in public life, that a domestic loss however happened, and made me fancy that absence, and a change of scene for a time, might be expedient for me, that I therefore accepted a foreign appointment limited to two years, that at the close of that, Dr. Franklin having left France, I was appointed to supply his place, which I had accepted, and tho’ I continued in it three or four years, it was under the constant idea of remaining only a year or two longer; that the revolution in France coming on, I had so interested myself in the event of that, that when obliged to bring my family home, I had still an idea of returning and awaiting the close of that, to fix the aera of my final retirement; that on my arrival here I found he had appointed me to my present office, that he knew I had not come into it without some reluctance, that it was on my part a sacrifice of inclination to the opinion that I might be  more serviceable here than in France, and with a firm resolution in my mind to indulge my constant wish for retirement at no very distant day: that when therefore I received his letter written from Mount Vernon, on his way to Carolina and Georgia (Apr. 1. 1791.) and discovered from an expression in that that he meant to retire from the government ere long, and as to the precise epoch there could be no doubt, my mind was immediately made up to make that the epoch of my own retirement from those labors, of which I was heartily tired. That however I did not beleive there was any idea in either of my brethren in the administration of retiring, that on the contrary I had perceived at a late meeting of the trustees of the sinking fund that the Secretary of the Treasury had developed the plan he intended to pursue, and that it embraced years in it’s view.—He said that he considered the Treasury department as <only a specie> a much more limited one going only to the single object of revenue, while that of the Secretary of state embracing nearly all the objects of administration was much more important, and the retirement of the officer therefore would be more noticed: that tho’ the government had set out with a pretty general good will of the public, yet that symptoms of dissatisfaction had lately shewn themselves far beyond what he could have expected, and to what height these might arise in case of too great a change in the administration, could not be foreseen.—I told him that in my opinion there was only a single source of these discontents. Tho’ they had indeed appeared to spread themselves over the war department also, yet I considered that as an overflowing only from their real channel which would never have taken place if they had not first been generated in another department—to wit that of the treasury. That a system had there been contrived, for deluging the states with paper-money instead of gold and silver, for withdrawing our citizens from the pursuits of commerce, manufactures, buildings, and other branches of useful industry, to occupy themselves and their capitals in a species of gambling, destructive of morality, and which had introduced it’s poison into the government itself. That it was a fact, as certainly known as that he and I were then conversing, that particular members of the legislature, while those laws were on the carpet, had feathered their nests with paper, had then voted for the laws, and constantly since lent all the energy of their talents, and instrumentality of their offices to the establishment and enlargement of this system: that they had chained it about our necks for a great length of time; and in order to keep the game in their hands had from time to time aided in making such legislative constructions of the constitution as made it a very different thing from what the people  thought they had submitted to: that they had now brought forward a proposition, far beyond every one ever yet advanced, and to which the eyes of many were turned, as the decision which was to let us know whether we live under a limited or an unlimited government.—He asked me to what proposition I alluded?—I answered to that in the Report on manufactures which, under colour of giving bounties for the encouragement of particular manufactures, meant to establish the doctrine that the power given by the Constitution to collect taxes to provide for the general welfare of the U.S. permitted Congress to take every thing under their management which they should deem for the public welfare, and which is susceptible of the application of money: consequently that the subsequent enumeration of their powers was not the description to which resort must be had, and did not at all constitute the limits of their authority: that this was a very different question from that of the bank, which was thought an incident to an enumerated power: that therefore this decision was expected with great anxiety: that indeed I hoped the proposition would be rejected, believing there was a majority in both houses against it, and that if it should be, it would be considered as a proof that things were returning into their true channel; and that at any rate I looked forward to the broad representation which would shortly take place for keeping the general constitution on it’s true ground, and that this would remove a great deal of the discontent which had shewn itself. The conversation ended with this last topic. It is here stated nearly as much at length as it really was, the expressions preserved where I could recollect them, and their substance always faithfully stated.
          
            Th: J.
          
        